Exhibit 99.1 Worldwide Headquarters 1200 Willow Lake Boulevard St. Paul, Minnesota 55110-5101 Maximillian Marcy Investor Relations Contact 651-236-5062 NEWS For Immediate Release June 22, 2016 H.B. Fuller Reports Second Quarter 2016 Results Second Quarter Diluted EPS $0.65; Second Quarter Adjusted Diluted EPS $0.67 1 ; Adjusted EPS Guidance Range Narrowed to $2.45-$2.60 1 ST. PAUL, Minn. – H.B. Fuller Company (NYSE: FUL) today reported financial results for the second quarter that ended May 28, 2016. Items of Note for the Second Quarter of 2016: ■ Volume growth was 15 percent in the Engineering Adhesives segment, above 10 percent in the Asia Pacific segment and positive in our EIMEA segment. Although volume was down in Americas Adhesives year-over-year, trends improved sequentially in the segment while Construction Products volume was down relative to a very strong quarter in the prior year; ■ Gross profit margin was 29.7 percent; adjusted gross profit margin was 29.9 percent, an improvement of 170 basis points versus the prior year’s second quarter reflecting effective management of pricing and raw material costs; ■ Net income was $33.3 million; adjusted net income was $34.2 million, or $0.67 1 per diluted share, an increase of 6 percent versus the prior year; ■ Adjusted EBITDA margin 2 was 13.9 percent; EIMEA segment adjusted EBITDA 2 margin was 12.0 percent in the quarter up nearly 500 basis points from the prior year; ■ On June 8, 2016, in line with the Company’s strategy, we completed the acquisition of Cyberbond to broaden our global position and accelerate our growth in the high margin, high growth Engineering Adhesives segment. Second Quarter 201 6 Results : Net income for the second quarter of 2016 was $33.3 million, or $0.65 per diluted share, versus income from continuing operations of $26.5 million, or $0.51 per diluted share, in last year’s second quarter. Adjusted diluted earnings per share in the second quarter of 2016 were $0.67 1 , up 6 percent versus the prior year’s adjusted result of $0.63 1 . Foreign currency losses were relatively high in the second quarter reducing adjusted EPS by about $0.02 per share relative to the prior year. Adjusted EBITDA 2 was $73.8 million in the second quarter, or 13.9 percent of net revenue. 1 Net revenue for the second quarter of 2016 was $532.5 million, down 1.5 percent versus the second quarter of 2015. Higher volume positively impacted net revenue growth by 1.0 percentage point. Lower average selling prices and negative foreign currency translation negatively impacted net revenue growth by 1.4 and 1.1 percentage points, respectively. Constant currency revenue 3 decreased by 0.4 percent year-over-year. During the quarter we continued to improve margins through effective management of pricing and raw material costs as well as driving efficiencies in our supply chain and operations. Gross profit margin increased 220 basis points versus the prior year. Selling, General and Administrative (SG&A) expense was up by approximately 3 percent versus last year, and up about 90 basis points as a percentage of net revenue. ”We continued to drive improvements in our business during the second quarter, in line with our strategic plan,” said Jim Owens, H.B. Fuller president and chief executive officer. “Our EBITDA margin, at nearly 14 percent, was in line with our plan and driven by improvements in our two largest business segments – Americas Adhesives and EIMEA. Our high performing Engineering Adhesive segment grew organically by 15 percent, also in line with our strategic plan. Solid volume growth in our EIMEA and Asia Pacific segments, along with improving volume performance in our Americas Adhesives segment, are all indicators of the continued strengthening of our business. We also recently closed two strategic acquisitions which will enhance our returns for investors. We are pleased with the quarter and are on track to deliver our commitments for this fiscal year and the years ahead.” Balance Sheet and Cash Flow: At the end of the second quarter of 2016, we had cash totaling $146 million and total debt of $722 million. This compares to first quarter 2016 cash and debt levels of $127 million and $723 million, respectively. Sequentially, net debt was down by $20 million. Cash flow from operations was positive $40 million in the second quarter. The solid cash flow result allowed us to fund the acquisition of Advanced Adhesives in Australia and maintain our leverage of 2.7 times debt to EBITDA. Capital expenditures were $12 million in the second quarter. Year-To-Date Results : Net income for the first half of 2016 was $52.2 million, or $1.02 per diluted share, versus income from continuing operations of $36.2 million, or $0.70 per diluted share, in the first half of 2015. Adjusted total diluted earnings per share in the first half of 2016 were $1.09 1 , up 18 percent versus the prior year’s result of $0.92 1 . Foreign currency losses were unusually high in the first half of this year, reducing adjusted EPS by about $0.09 per share relative to the same period last year. 2 Net revenue for the first half of 2016 was $1,006.8 million, down 0.5 percent versus the first half of 2015. Higher volume positively impacted net revenue growth by 3.3 percentage points. Lower average selling prices and negative foreign currency translation negatively impacted net revenue growth by 1.0 and 2.8 percentage points, respectively. Constant currency revenue3 grew by 2.3 percent year-over-year. Fiscal 2016 Outlook : We are narrowing our adjusted EPS guidance range to $2.45 to $2.60 for the 2016 year 1 . Our previous guidance for 2016 adjusted EPS was $2.40 to $2.60 per share. Constant currency growth is expected to be around 3 percent for 2016 versus the 2015 fiscal year. We expect to generate approximately $290 million of EBITDA in 2016, reflecting a full-year EBITDA margin of about 14 percent. Our core tax rate, excluding the impact of discrete items, is expected to be about 32 percent. We are on track to invest $60 million in capital items in 2016. Conference Call: The Company will host an investor conference call to discuss second quarter 2016 results on Thursday, June 23, 2016, at 9:30 a.m. Central U.S. time (10:30 a.m. Eastern U.S. time). The conference call audio and accompanying presentation slides will be available to all interested parties via a simultaneous webcast at www.hbfuller.com under the Investor Relations section. The event is scheduled to last one hour. For those unable to listen live, an audio replay of the event along with the accompanying presentation will be archived on the Company’s website. Regulation G: The information presented in this earnings release regarding segment operating income, adjusted diluted earnings per share, earnings before interest, taxes, depreciation, and amortization (EBITDA) and constant currency revenue does not conform to generally accepted accounting principles (GAAP) and should not be construed as an alternative to the reported results determined in accordance with GAAP. Management has included this non-GAAP information to assist in understanding the operating performance of the Company and its operating segments as well as the comparability of results. The non-GAAP information provided may not be consistent with the methodologies used by other companies. All non-GAAP information is reconciled with reported GAAP results in the tables below with the exception of our forward looking non-GAAP measures contained in our fiscal 2016 outlook which are unknown and have not yet occurred. 3 About H.B. Fuller Company: For over 125 years, H.B. Fuller has been a leading global adhesives provider focusing on perfecting adhesives, sealants and other specialty chemical products to improve products and lives. With fiscal 2015 net revenue of $2.1 billion, H.B. Fuller’s commitment to innovation brings together people, products and processes that answer and solve some of the world's biggest challenges. Our reliable, responsive service creates lasting, rewarding connections with customers in packaging, hygiene, general assembly, electronic and assembly materials, paper converting, woodworking, construction, automotive and consumer businesses. And our promise to our people connects them with opportunities to innovate and thrive. For more information, visit us at www.hbfuller.com and subscribe to our blog. S afe Harbor for Forward-Looking Statements: Certain statements in this document may be considered forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to various risks and uncertainties, including but not limited to the following: the Company's ability to effectively integrate and operate acquired businesses; the ability to effectively implement Project ONE; political and economic conditions; product demand; competitive products and pricing; costs of and savings from restructuring initiatives; geographic and product mix; availability and price of raw materials; the Company's relationships with its major customers and suppliers; changes in tax laws and tariffs; devaluations and other foreign exchange rate fluctuations; the impact of litigation and environmental matters; the effect of new accounting pronouncements and accounting charges and credits; and similar matters. Further information about the various risks and uncertainties can be found in the Company's SEC 10-K filing for the fiscal year ended November 28, 2015. All forward-looking information represents management's best judgment as of this date based on information currently available that in the future may prove to have been inaccurate. Additionally, the variety of products sold by the Company and the regions where the Company does business make it difficult to determine with certainty the increases or decreases in net revenue resulting from changes in the volume of products sold, currency impact, changes in product mix, and selling prices. However, management's best estimates of these changes as well as changes in other factors have been included. 4 H.B. FULLER COMPANY AND SUBSIDIARIES CONSOLIDATED FINANCIAL INFORMATION In thousands, except per share amounts (unaudited) Three Months Ended Percent of Three Months Ended Percent of May 28, 2016 Net Revenue May 30, 2015 Net Revenue Net revenue $ 532,514 % $ 540,762 % Cost of sales ) (70.3% ) ) (72.5% ) Gross profit 158,256 % 148,937 % Selling, general and administrative expenses ) (19.5% ) ) (18.6% ) Special charges, net ) (0.1% ) ) (0.2% ) Other income (expense), net ) (0.3% ) ) (0.1% ) Interest expense ) (1.2% ) ) (1.1% ) Income before income taxes and income from equity method investments 46,040 % 40,637 % Income taxes ) (2.7% ) ) (2.8% ) Income from equity method investments 1,640 % 1,366 % Income from continuing operations 33,390 % 26,616 % Loss from discontinued operations, net of tax - % ) (0.2% ) Net income including non-controlling interests 33,390 % 25,316 % Net income attributable to non-controlling interests ) (0.0% ) ) (0.0% ) Net income attributable to H.B. Fuller $ 33,331 % $ 25,172 % Basic income per common share attributable to H.B. Fuller Income from continuing operations 0.53 Loss from discontinued operations - ) $ $ 0.50 Diluted income per common share attributable to H.B. Fullera Income from continuing operations 0.51 Loss from discontinued operations - ) $ $ 0.49 Weighted-average common shares outstanding: Basic 50,145 50,345 Diluted 51,253 51,471 Dividends declared per common share $ 0.14 $ 0.13 a Income per share amounts may not add due to rounding Selected Balance Sheet Information (subject to change prior to filing of the Company's Quarterly Report on Form 10-Q) May 28, 2016 November 28, 2015 May 30, 2015 Cash & cash equivalents $ $ 119,168 $ 79,463 Trade accounts receivable, net 364,704 356,409 Inventories 248,504 265,620 Trade payables 177,864 191,930 Total assets 2,042,252 2,090,759 Total debt 721,847 722,863 736,899 5 H.B. FULLER COMPANY AND SUBSIDIARIES CONSOLIDATED FINANCIAL INFORMATION In thousands, except per share amounts (unaudited) Six Months Ended Percent of Six Months Ended Percent of May 28, 2016 Net Revenue May 30, 2015 Net Revenue Net revenue $ 1,006,840 % $ 1,011,423 % Cost of sales ) (70.6% ) ) (73.8% ) Gross profit % 265,143 % Selling, general and administrative expenses ) (20.2% ) ) (19.3% ) Special charges ) (0.1% ) ) (0.3% ) Other income (expense), net ) (0.7% ) ) (0.0% ) Interest expense ) (1.3% ) ) (1.2% ) Income from continuing operations before income taxes and income from equity method investments 72,075 % 53,910 % Income taxes ) (2.3% ) ) (2.0% ) Income from equity method investments 3,332 % 2,657 % Income from continuing operations 52,357 % 36,411 % Loss from discontinued operations - % ) (0.1% ) Net income including non-controlling interests 52,357 % 35,111 % Net income attributable to non-controlling interests ) (0.0% ) ) (0.0% ) Net income attributable to H.B. Fuller $ 52,249 % $ 34,882 % Basic income per common share attributable to H.B. Fullera Income from continuing operations 1.04 0.72 Loss from discontinued operations - ) $ 1.04 $ 0.69 Diluted income per common share attributable to H.B. Fullera Income from continuing operations 1.02 0.70 Loss from discontinued operations - ) $ 1.02 $ 0.68 Weighted-average common shares outstanding: Basic 50,052 50,267 Diluted 51,124 51,425 Dividends declared per common share $ 0.27 $ 0.25 a Income per share amounts may not add due to rounding 6 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands, except per share amounts (unaudited) Adjusted Three Months Ended % of Net Three Months Ended % of Net May 28, 2016 Revenue Adjustments May 28, 2016 Revenue Net revenue $ 532,514 % $ 532,514 % Cost of sales ) (70.3% ) ) ) (70.1% ) Gross profit 158,256 % ) 159,237 % Selling, general and administrative expenses ) (19.5% ) ) ) (19.4% ) Acquisition and transformation related costs ) Workforce reduction costs - Facility exit costs ) Other related costs ) Special charges, net ) (0.1% ) ) - % Other income (expense), net ) (0.3% ) ) (0.3% ) Interest expense ) (1.2% ) ) ) (1.2% ) Income before income taxes and income from equity method investments % ) 47,648 % Income taxes ) (2.7% ) 773 ) (2.8% ) - Effective tax rate % % % Income from equity method investments 1,640 % 1,640 % Net income including non-controlling interests 33,390 % ) 34,225 % Net income attributable to non-controlling interests ) (0.0% ) ) (0.0% ) Net income attributable to H.B. Fuller $ 33,331 % $ ) $ 34,166 % Basic income (loss) per common share attributable to H.B. Fuller a $ $ ) $ 0.68 Diluted income (loss) per common share attributable to H.B. Fuller $ 0.65 $ ) $ 0.67 1 Weighted-average common shares outstanding: Basic 50,145 50,145 50,145 Diluted 51,253 51,253 51,253 7 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands, except per share amounts (unaudited) Adjusted Three Months Ended % of Net Three Months Ended % of Net May 30, 2015 Revenue Adjustments May 30, 2015 Revenue Net revenue $ 540,762 % $ 867 $ 541,629 % Cost of sales ) (72.5% ) ) ) (71.8% ) Gross profit 148,937 % ) 152,686 % Selling, general and administrative expenses ) (18.6% ) ) ) (18.1% ) Acquisition and transformation related costs ) Workforce reduction costs 270 Facility exit costs ) Other related costs ) Special charges, net ) (0.2% ) ) - % Other income (expense), net ) (0.1% ) ) (0.1% ) Interest expense ) (1.1% ) ) ) (1.1% ) Income before income taxes and income from equity method investments 40,637 % ) 48,008 % Income taxes ) (2.8% ) 1,625 ) (3.1% ) - Effective tax rate % % % Income from equity method investments 1,366 % - 1,366 % Net income from continuing operations 26,616 % ) 32,362 % Loss from discontinued operations ) (0.2% ) ) - % Net income including non-controlling interests 25,316 % ) 32,362 % Net income attributable to non-controlling interests ) (0.0% ) - ) (0.0% ) Net income attributable to H.B. Fuller $ 25,172 % $ ) $ 32,218 % Basic income (loss) per common share attributable to H.B. Fuller Income (loss) from continuing operations $ 0.53 $ ) $ 0.64 Loss from discontinued operations ) ) - $ 0.50 $ ) $ 0.64 Diluted income (loss) per common share attributable to H.B. Fullera Income (loss) from continuing operations $ 0.51 $ ) $ 0.63 1 Loss from discontinued operations ) ) - $ 0.49 $ ) $ 0.63 1 Weighted-average common shares outstanding: Basic 50,345 50,345 50,345 Diluted 51,471 51,471 51,471 a Income per share amounts may not add due to rounding 8 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands, except per share amounts (unaudited) Adjusted Six Months Ended % of Net Six Months Ended % of Net May 28, 2016 Revenue Adjustments May 28, 2016 Revenue Net revenue $ 1,006,840 % $ 1,006,840 % Cost of sales ) (70.6% ) ) ) (70.3% ) Gross profit % ) % Selling, general and administrative expenses ) (20.3% ) ) ) (20.1% ) Acquisition and transformation related costs ) Workforce reduction costs 1 Facility exit costs ) Other related costs ) Special charges ) (0.1% ) ) - % Other income (expense), net ) (0.7% ) ) (0.7% ) Interest expense ) (1.3% ) ) ) (1.3% ) Income before income taxes and income from equity method investments 72,075 % ) 76,793 % Income taxes ) (2.3% ) 1,002 ) (2.4% ) - Effective tax rate % % % Income from equity method investments 3,332 % 3,332 % Net income including non-controlling interests 52,357 % ) 56,073 % Net income attributable to non-controlling interests ) (0.0% ) ) (0.0% ) Net income attributable to H.B. Fuller $ 52,249 % $ ) $ % Basic income per common share attributable to H.B. Fuller4, a $ $ ) $ 1.12 Diluted income per common share attributable to H.B. Fuller4, $ $ ) $ 1.09 1 Weighted-average common shares outstanding: Basic 50,052 50,052 50,052 Diluted 51,124 51,124 51,124 a Income per share amounts may not add due to rounding 9 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands, except per share amounts (unaudited) Adjusted Six Months Ended % of Net Six Months Ended % of Net May 30, 2015 Revenue Adjustments May 30, 2015 Revenue Net revenue $ 1,011,423 % $ 867 $ 1,012,290 % Cost of sales ) (73.8% ) ) ) (73.1% ) Gross profit 265,143 % ) 272,042 % Selling, general and administrative expenses ) (19.3% ) ) ) (19.0% ) Acquisition and transformation related costs ) Workforce reduction costs 214 Facility exit costs ) Other related costs ) Special charges ) (0.3% ) ) - % Other income (expense), net ) (0.0% ) ) (0.0% ) Interest expense ) (1.2% ) ) ) (1.2% ) Income from continuing operations before income taxes and income from equity method investments 53,910 % ) 67,730 % Income taxes ) (2.0% ) 2,592 ) (2.2% ) - Effective tax rate % % % Income from equity method investments 2,657 % - 2,657 % Income from continuing operations 36,411 ) 47,639 Loss from discontinued operations ) ) - Net income including non-controlling interests 35,111 % ) 47,639 % Net loss attributable to non-controlling interests ) (0.0% ) - ) (0.0% ) Net income attributable to H.B. Fuller $ 34,882 % $ ) $ 47,410 % Basic income per common share attributable to H.B. Fullera Income from continuing operations 0.72 ) 0.94 Income from discontinued operations ) ) - $ 0.69 $ ) $ 0.94 Diluted income per common share attributable to H.B. Fullera Income from continuing operations 0.70 ) 0.92 Income from discontinued operations ) ) - $ 0.68 $ ) $ 0.92 1 Weighted-average common shares outstanding: Basic 50,267 50,267 50,267 Diluted 51,425 51,425 51,425 10 H.B. FULLER COMPANY AND SUBSIDIARIES ADJUSTED EARNING PER SHARE RECONCILIATION In thousands (unaudited) Three Months ended May 28, 2016 Three Months ended May 30, 2015 Income Income before Income Diluted before Income Diluted Income Tax Taxes EPS Income Tax Taxes EPS a Income from continuing operations $ 47,621 $ 14,290 $ $ 41,859 $ 15,387 $ 0.51 Special charges, net 370 52 0.01 934 106 0.02 Acquisition project costsb 1,287 0.02 694 61 0.01 Construction Productsc - - - 2,108 803 0.03 EIMEA business integration costsd 562 43 0.01 2,055 156 0.04 Tonsan call option agreemente ) - ) - - - Otherf 715 242 1,580 499 0.02 Adjusted Earnings $ $ 15,063 $ 0.67 $ 49,230 $ 17,012 $ 0.63 Six Months ended May 28, 2016 Six Months ended May 30, 2015 Income Income before Income Diluted before Income Diluted Income Tax Taxes EPS Income Tax Taxes EPS Income from continuing operations $ $ 23,050 $ $ 56,338 $ 20,156 $ 0.70 Special charges, net 783 120 0.01 3,295 436 0.06 Acquisition project costsb 1,408 476 0.02 3,940 480 0.07 Construction Productsc - - - 2,679 1,021 0.03 EIMEA business integration costsd 2,173 165 0.04 2,055 156 0.04 Tonsan call option agreemente ) - ) - - - Otherf 242 1,851 499 0.03 Adjusted Earnings $ 80,018 $ 24,053 $ 1.09 $ 70,158 $ 22,748 $ 0.92 a Income per share amounts may not add due to rounding b Costs related to integrating and accounting for past and potential acquisitions c Costs related to the ramp up of new business with Lowes and the combination of facilities in Illinois d Costs related to EIMEA restructuring announced November 2015, plant inefficiencies and inventory variances e Non-cash costs related to accretion and revaluation of the Tonsan call option agreement f Costs related to the completion and start-up of a new electronics facility in Yantai China,Project ONE development costs and a planned facility closure in the Philippines 11 H.B. FULLER COMPANY AND SUBSIDIARIES SEGMENT FINANCIAL INFORMATION In thousands (unaudited) Three Months Ended Three Months Ended May 28, 2016 May 30, 2015 Net Revenue: Americas Adhesives $ 206,147 $ 217,474 EIMEA 139,897 137,418 Asia Pacific 60,119 57,553 Construction Products 67,634 75,831 Engineering Adhesives 58,717 52,486 Total H.B. Fuller $ 532,514 $ 540,762 Segment Operating Income: 4 Americas Adhesives $ 35,884 $ 35,727 EIMEA 11,027 2,294 Asia Pacific 3,036 2,944 Construction Products 2,534 6,354 Engineering Adhesives 2,091 1,036 Total H.B. Fuller $ 54,572 $ 48,355 Depreciation Expense: Americas Adhesives $ $ 3,944 EIMEA 3,708 Asia Pacific 1,540 1,427 Construction Products 1,369 Engineering Adhesives 1,373 Total H.B. Fuller $ 11,809 $ 11,821 Amortization Expense: Americas Adhesives $ 1,019 $ 1,071 EIMEA 1,163 Asia Pacific 291 347 Construction Products 2,325 2,408 Engineering Adhesives 2,010 Total H.B. Fuller $ 6,788 $ 6,999 EBITDA: 2 Americas Adhesives $ $ 40,742 EIMEA 7,165 Asia Pacific 4,867 4,718 Construction Products 10,131 Engineering Adhesives 4,419 Total H.B. Fuller $ 73,169 $ 67,175 Segment Operating Margin: 4 Americas Adhesives % % EIMEA % % Asia Pacific % % Construction Products % % Engineering Adhesives % % Total H.B. Fuller % % EBITDA Margin: 2 Americas Adhesives % % EIMEA % % Asia Pacific % % Construction Products % % Engineering Adhesives % % Total H.B. Fuller % % Adjusted EBITDA 2 Americas Adhesives $ $ 41,513 EIMEA 9,729 Asia Pacific 4,932 Construction Products 12,494 Engineering Adhesives 4,714 Total H.B. Fuller $ $ 73,382 Adjusted EBITDA Margin 2 Americas Adhesives % % EIMEA % % Asia Pacific % % Construction Products % % Engineering Adhesives % % Total H.B. Fuller % % 12 H.B. FULLER COMPANY AND SUBSIDIARIES SEGMENT FINANCIAL INFORMATION In thousands (unaudited) Six Months Ended Six Months Ended May 28, 2016 May 30, 2015 Net Revenue: Americas Adhesives $ 389,466 $ EIMEA 264,188 271,533 Asia Pacific 113,979 112,896 Construction Products 127,708 Engineering Adhesives 111,499 81,160 Total H.B. Fuller $ 1,006,840 $ 1,011,423 Segment Operating Income: 4 Americas Adhesives $ 62,143 $ 57,404 EIMEA 17,190 2,979 Asia Pacific 6,789 6,089 Construction Products 3,319 7,368 Engineering Adhesives 2,969 ) Total H.B. Fuller $ 92,410 $ 69,728 Depreciation Expense: Americas Adhesives $ 7,268 $ 7,834 EIMEA 9,209 7,609 Asia Pacific 2,926 2,825 Construction Products 2,602 2,845 Engineering Adhesives 3,062 2,286 Total H.B. Fuller $ 25,067 $ 23,399 Amortization Expense: Americas Adhesives $ 2,036 $ 2,145 EIMEA 2,281 2,447 Asia Pacific Construction Products 4,648 Engineering Adhesives 3,929 Total H.B. Fuller $ $ EBITDA: 2 Americas Adhesives $ 71,447 $ 67,383 EIMEA 28,680 13,035 Asia Pacific Construction Products Engineering Adhesives 9,960 Total H.B. Fuller $ $ Segment Operating Margin: 4 Americas Adhesives % % EIMEA % % Asia Pacific % % Construction Products % % Engineering Adhesives % (5.1% ) Total H.B. Fuller % % EBITDA Margin: 2 Americas Adhesives % % EIMEA % % Asia Pacific % % Construction Products % % Engineering Adhesives % % Total H.B. Fuller % % Adjusted EBITDA 2 Americas Adhesives $ $ 68,331 EIMEA 15,754 Asia Pacific 9,915 Construction Products 18,004 Engineering Adhesives 4,465 Total H.B. Fuller $ $ 116,469 Adjusted EBITDA Margin 2 Americas Adhesives % % EIMEA % % Asia Pacific % % Construction Products % % Engineering Adhesives % % Total H.B. Fuller % % 13 H.B. FULLER COMPANY AND SUBSIDIARIES SEGMENT FINANCIAL INFORMATION NET REVENUE GROWTH (unaudited) Three Months Ended May 28, 2016 Americas Adhesives EIMEA Asia Pacific Construction Products Engineering Adhesives Total HBF Price (2.6% ) (0.6% ) (2.5% ) % (0.5% ) (1.4% ) Volume (2.3% ) % % (11.3% ) % % Constant Currency Growth 3 (4.9% ) % % (10.5% ) % (0.4% ) F/X (0.3% ) (0.5% ) (4.9% ) (0.3% ) (2.7% ) (1.1% ) (5.2% ) % % (10.8% ) % (1.5% ) Six Months Ended May 28, 2016 Americas Adhesives EIMEA Asia Pacific Construction Products Engineering Adhesives Total HBF Price (1.9% ) (0.4% ) (1.5% ) % (1.0% ) (1.0% ) Volume (2.8% ) % % (5.4% ) % % Constant Currency Growth 3 (4.7% ) % % (4.1% ) % % F/X (0.7% ) (4.9% ) (5.7% ) (0.8% ) (5.2% ) (2.8% ) (5.4% ) (2.7% ) % (4.9% ) % (0.5% ) 14 H.B. FULLER COMPANY AND SUBSIDIARIES REGULATION G RECONCILIATION In thousands (unaudited) Three Months Ended Three Months Ended May 28, 2016 May 30, 2015 Net income attributable to H.B. Fuller $ $ 25,172 Net income attributable to non-controlling interests 59 Loss from discontinued operations - 1,300 Income from equity method investments ) ) Income taxes 15,387 Interest expense 6,597 6,215 Other income (expense), net 569 Special charges 370 934 Segment operating income4 48,355 Depreciation expense 11,809 11,821 Amortization expense 6,788 6,999 EBITDA2 $ $ 67,175 EBITDA margin2 % % Non-recurring costs a 603 6,207 Adjusted EBITDA2 $ $ 73,382 Adjusted EBITDA margin2 % % Six Months Ended Six Months Ended May 28, 2016 May 30, 2015 Net income attributable to H.B. Fuller $ 52,249 $ 34,882 Net income attributable to non-controlling interests Loss from discontinued operations - 1,300 Income from equity method investments ) ) Income taxes 23,050 20,156 Interest expense 12,905 12,317 Other income (expense), net 6,647 206 Special charges 783 3,295 Segment operating income4 92,410 69,728 Depreciation expense 25,067 23,399 Amortization expense 13,486 13,147 EBITDA2 $ 130,963 $ 106,274 EBITDA margin2 % % Non-recurring costs a 1,497 10,195 Adjusted EBITDA2 $ 132,460 $ 116,469 Adjusted EBITDA margin2 % % a Non-recurrings costs exclude unusual depreciation expense, which has already been added back as part of total depreciation. The unusual depreciation in the second quarter and for the first 6 months of 2016 was $0.6 million and $2.3 million, respectively. 15 1 Adjusteddiluted earnings per share (EPS) is a non-GAAP financial measure and excludes the following non-recurring costs listed on the adjusted earnings per share reconciliation table above: special charges related to the “business integration”; restructuring in EIMEA related to operational efficiency improvement projects; and the start-up of a new electronics facility in Yantai China. We have not included a reconcilliation of adjusted EPS to EPS as part of our guidance because the adjustments, if any, are not known at this time. 2 EBITDA is a non-GAAP financial measure defined on a consolidated basis as gross profit, less SG&A expense, plus depreciation expense, plus amortization expense. Adjusted EBITDA excludes items listed on the adjusted earnings per share reconciliation table above. On a segment basis it is defined as operating income, plus depreciation expense, plus amortization expense. Adjusted EBITDA margin is defined as adjusted EBITDA divided by net revenue. 3 Constant currency revenue is a non-GAAP financial measure defined as changes in revenue due to price and volume and excludes revenue changes driven by foreign currency translation. The schedule above reconciles each component of net revenue growth. 4 Segment operating income is defined as gross profit less SG&A expense. Segment operating margin is defined as segment operating income divided by net revenue. 16
